924 F.2d 1060
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alan E. ZIMMER, Plaintiff-Appellant,v.UNITED STATES of America, Edwin Meese, III, former AttorneyGeneral of the United States of America, Robert L. Mathews,former Warden, Federal Correctional Institution, Lexington,Kentucky, David Mannino, M.D., Medical Staff Physician atFederal Correctional Institution, Lexington, Kentucky,Defendants-Appellees.
No. 90-5708.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1991.

Before KEITH and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Alan E. Zimmer, a pro se Kentucky plaintiff, appeals the district court's order dismissing his complaint against the United States filed pursuant to the Federal Tort Claims Act.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Zimmer sued various federal officials under the Federal Tort Claims Act, alleging medical malpractice.  The district court adopted the magistrate's report and recommendation and dismissed Zimmer's action as barred by the statute of limitations.  Zimmer has filed a timely appeal.  In his brief, he requests the appointment of counsel and the provision of a transcript at government expense.


3
Upon review, we conclude that the district court properly dismissed Zimmer's claims on the basis of the statute of limitations.    Allgeier v. United States, 909 F.2d 869, 873 (6th Cir.1990).


4
Accordingly, we deny counsel and a transcript and affirm the judgment for the reasons stated in the district court's order filed on April 18, 1990 and in the magistrate's report and recommendation filed on March 26, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.